     Case 2:19-cv-00578-TLN-KJN Document 48 Filed 07/14/20 Page 1 of 1

 1

 2

 3

 4

 5

 6

 7

 8                                IN THE UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11   KAREEM J. HOWELL,                                   Case No. 2:19-cv-0578 TLN KJN P
12                                           Plaintiff, [PROPOSED] ORDER
13                   v.
14
     M. LIDDELL, et al.,
15
                                          Defendants.
16

17

18          Plaintiff is a state prisoner proceeding pro se. On July 13, 2020, defendants filed a request
19   for extension of time to file a reply to plaintiff’s opposition to defendants’ motion for summary
20   judgment. Good cause having been shown, IT IS HEREBY ORDERED that:
21          1. Defendants’ request (ECF No. 47) is granted; and
22          2. Defendants are granted an extension of time, up to and including July 24, 2020, within
23   which to file their reply.
24   Dated: July 14, 2020
25

26
27
     /howe0578.ext
28
